Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments on Allowance
The following is an examiner’s statement of comments on allowance:
GB 1 461 576 A, the closest art of record, is silent as to the relationship between grooves 1,2 of a tube (Figure 3) and any seeds that may pass therethrough.  Accordingly, as a result of GB 1 461 576 A, the closest art of record, being silent as to this relationship, no positive or clear determination with respect to a distance between adjacent vertical grooves being smaller than a largest width of singulated seeds (basis for which being present in Figure 9 of the instant application and clearly critical to applicant’s claimed invention) can be established in GB 1 461 576 A, and, as a result, amended claim 1 is considered to define over GB 1 461 576 A, the closest art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993.  The examiner can normally be reached on Monday-Thursday 8am-6:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



September 17, 2021